Exhibit 10.7

ATLAS AIR WORLDWIDE HOLDINGS, INC.

AMENDMENT TO PERFORMANCE SHARE UNIT AGREEMENTS

This amendment (this “Amendment”) is entered into as of July 1, 2019, by and
between Atlas Air Worldwide Holdings, Inc., a Delaware corporation (the
“Company”) and ________ (the “Employee”).

WHEREAS, the Employee was previously granted performance share units pursuant to
the Performance Share Unit Agreements, dated as of March 9, 2017, March 8, 2018
and February 27, 2019 (each, a “Specified PSU Agreement”); and

WHEREAS, the parties hereto wish to amend each Specified PSU Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
each Specified PSU Agreement as follows:

1.

Clauses (1) and (2) of Section 2(d) shall be replaced in their entirety with the
following:

 

“(d)

Death, Disability, Termination due to Good Reason, or Involuntary Termination
not for Cause.

(1)In the event of the termination of the Employee’s Employment (i) due to
death, (ii) by the Company by reason of the Employee’s Disability (as defined
below), (iii) by the Employee for Good Reason (as defined below), or (iv) by
reason of an involuntary termination by the Company not for Cause (as defined
below), in each case occurring after the date hereof, but before the end of the
Performance Period and before the occurrence of a Change in Control of the
Company (as defined below), the portion of the Performance Share Award that will
vest shall be calculated by dividing the number of days from the commencement of
the Performance Period until the date of such termination of Employment, by the
total number of days in the Performance Period, multiplied by the number of Unit
Delivered Shares and Deferred Dividend Shares in respect of each Performance
Share Unit, if any, earned on the basis of actual achievement level of the
Performance Criteria in the Performance Unit Plan Schedule.

(2)Any former Employee, upon Disability, termination by the Employee for Good
Reason, or involuntary termination by the Company not for Cause, or the estate
of an Employee, upon his or her death, will continue to hold the portion of the
Performance Share Award that is eligible for vesting, subject to the
restrictions and all terms and conditions of this Agreement, until delivery of
Shares pursuant to Section 2(c). Subject to Section 2(e), the appropriate number
of Unit Delivered Shares and Deferred Dividend Shares, if any (calculated as
provided in Section 2(b)) shall not be delivered until the completion of the
Performance Period and the Determination Date.”

 

 

 

 

--------------------------------------------------------------------------------

 

2.

A new Section 2(d)(3)(c) shall be added immediately following Section
2(d)(3)(b):

 

“(c)

“Good Reason” means (i) a material reduction in the Employee’s annual base
salary, percentage target bonus opportunity, or target long-term incentive award
opportunity, in each case as then in effect, or other material benefits provided
to officers of the Company, except where such reduction is part of a general
reduction in salary or benefits by the Company or (ii) a material reduction in
the Employee’s title or job responsibilities; provided, however, that the
Employee will be treated as having resigned for Good Reason only if he or she
provides the Company with a notice of termination within 90 days of the initial
existence of one of the conditions described above, following which the Company
shall have 30 days from the receipt of the notice of termination to cure the
event specified in the notice of termination and, if the Company fails to so
cure the event, the Employee must terminate his or her Employment not later than
30 days following the end of such cure period.”

3.

Section 2(e)(2)(b) shall be replaced in its entirety with the following:

“Change in Control of the Company” shall mean the occurrence of any of the
following:

(i)any “person” (as used herein, as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d) and
14(d) thereof) or “group” (as used herein, as defined in Section 13(d) of the
Exchange Act), acquires ownership or beneficial ownership of Company securities
that, together with securities held by such person or group, constitutes more
than 50% of the total fair market value of the issued and outstanding shares or
the total voting power of  the Company;

(ii)any “person” or “group,” during the 12-month period ending on the date of
the most recent acquisition by such “person” or “group” acquires ownership of
Company securities that constitute 30% or more of the total fair market value of
the issued and outstanding shares or the total voting power of  the Company;

(iii)the replacement of a majority of members of the Board during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the appointment or election;

(iv)the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all the assets of the Company; or

(v)the consummation of a complete liquidation or dissolution of the Company.

 

For purposes of determining whether a Change in Control of the Company has
occurred (i) shares of the Company received upon conversion of an option or
warrant is considered to be an acquisition of shares of the Company and (ii) in
the event the persons who were beneficial owners of Company shares immediately
prior to the consummation of a merger, share exchange, business combination or
other similar corporate transaction continue to beneficially own, directly or
indirectly, more than 50% of total fair market value of the

2

 

 

 

--------------------------------------------------------------------------------

 

issued and outstanding shares or the total voting power of the Company
(including a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such consummation of such transaction, such
transaction shall not constitute a Change in Control of the Company.  

 

Notwithstanding anything to the contrary herein, with respect to any amounts
payable hereunder that constitute deferred compensation for purposes of Section
409A, such payment or settlement may accelerate upon a Change in Control of the
Company for purposes of this Amendment and the Plan only if such Change in
Control of the Company also constitutes a “change in control event” (as that
term is defined at Section 1.409A-3(i)(5) of the Treasury Regulations) (it being
understood that vesting of amounts payable hereunder may accelerate upon a
Change in Control of the Company, even if payment of such amounts may not
accelerate pursuant to this sentence).

4.

The term “Good Reason” defined in Section 2(e)(2)(c) shall be changed to “Change
in Control Good Reason” and each reference to “Good Reason” in the definition of
“Change in Control Termination” in each Specified PSU Agreement shall be deemed
to refer to “Change in Control Good Reason.”

5.

Defined Terms. Any capitalized term that is not defined herein shall have the
meaning set forth in the applicable Specified PSU Agreement. For the avoidance
of doubt, to the extent that any capitalized term herein conflicts or is
inconsistent with any defined term in a Specified PSU Agreement or the Plan, the
meaning of the capitalized term as defined in this Amendment will govern.

6.

Continued Validity of Each Specified PSU Agreement. Except as amended and
superseded by this Amendment, each Specified PSU Agreement will remain in full
force and effect, and will continue to bind the parties hereto and will remain
unaffected by this Amendment. To the extent that the terms of this Amendment
conflict or are inconsistent with the terms of a Specified PSU Agreement, the
terms of this Amendment will govern.

7.

Counterparts. This Amendment may be executed in several counterparts, each of
which will be deemed to be an original, and all such counterparts when taken
together will constitute one and the same original.

[SIGNATURE PAGES FOLLOW AS SEPARATE PAGES]

 

3

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to Performance
Share Unit Agreements as of the date first above written.

ATLAS AIR WORLDWIDE HOLDINGS, INC.

 

 

By:          

 

Name:

William J. Flynn

Title:  Chairman and Chief Executive Officer




 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to Performance
Share Unit Agreements as of the date first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

 